*677In an action, inter alia, for an accounting, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Vaughan, J.), dated May 8, 2003, as denied that branch of his motion which was to consolidate this action with another pending action and as granted that branch of the cross motion of the defendants Peter Kouzounas and P&G Enterprises which was to dismiss the cause of action for an accounting as time-barred.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly dismissed his cause of action for an accounting, related to his one-half interest in property formerly owned by the subject partnership, as time-barred pursuant to the applicable six-year statute of limitations (see Partnership Law § 74; CPLR 213 [1]; Green v Albert, 199 AD2d 465, 466 [1993]).
In any event, the accounting cause of action was also barred by the rule prohibiting claim splitting. “The rule prohibiting claim splitting prohibits two actions on the same claim or parts thereof’ (Charles E.S. McLeod, Inc. v Hamilton Moving & Stor., 89 AD2d 863, 864 [1982]). The plaintiff has a pending action seeking an accounting on the same facts and with respect to the same issues as those raised in this action.
The parties’ remaining contention are without merit. Florio, J.P., Townes, Cozier and Mastro, JJ., concur.